DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to Office Action”, filed August 9, 2022 (“Reply”).  Applicant has amended Claims 1 and 15; and canceled Claim 4.  As amended, Claims 1-3, 5-7, and 10-15 are presented for examination.
In Office action mailed May 9, 2022 (“Office Action”):
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyor et al. (US 2013/0086056 A1 “Dyor”).


Response to Arguments
Applicant’s arguments (see Reply Page 5-8) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dyor et al. (US 2013/0086056 A1 “Dyor”) in view of Frigon et al. (US 2014/0358910 A1 “Frigon”).
In regards to Claim 1, Dyor teaches a display device (Display Screen 001 of Fig. 1 as part of Client Device 20 of Fig. 25, as introduced in [0054,0186]; with further reference to Computing Device 100 of Fig. 2A, as introduced in [0070]) comprising:
a display configured to display an execution screen of a calling application including a search source (Display Screen 001 including Context Menu 012 presented in the form of an Interest Wheel including one or more activities that may be of interest, as shown in Fig. 1A and described in [0055,0056]); and
a controller (operations of Computing Device 100 of Fig. 2A, as introduced in [0070]) configured to:
	receive a command (Gesture 011, as described in [0054]);
display, on the display, one or more search source icons corresponding to one or more search source applications matched with the calling application according to the received command (Menu Items 013 providing one or more activities that may be of interest, as described in [0055]);
when one of the one or more search source icons is selected, acquire the search result for the search source through a search source application corresponding to the selected icon (selection of item within Context Menu 012 causing Interest Wheel 015 to present various items available for purchase, as shown in Fig. 1B and described in [0056]); and
change the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result (search results displayed within Context Menu 012 in response to a requesting gesture, as described in [0054,0055] and presentation of Auxiliary Content 017 based upon selection of an element from a context menu, as shown in Fig. 1C and described in [0057]).
	However, Dyor does not describe the technique in sufficient detail as to demonstrate wherein each of the one or more search source applications which outputs a search result for the search source is an application representing a content provider or a web-browser.
	In a similar field of invention, Frigon teaches a method and system for providing integrated search results within a user interface (Abstract, Fig. 2).  In particular, Frigon discloses wherein each of the one or more search source applications which outputs a search result for the search source is an application representing a content provider or a web-browser (Integrated Search Result Presentation 200 providing search results from a variety of search contexts including Web Content Search Result 202 and Content Search Result 216, as shown in Fig. 2 and described in [0030,0033,0034]).
	Both Dyor and Frigon teach similar techniques for providing contextual search results to an end user within an integrated interface.  Frigon further discloses a known technique for outputting search results within applications representing a content provider or a web-browser.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contextual search interface of Dyor to include the application based search results interface of Frigon in order to provide a unifying means for search result presentation, thereby enriching the user experience (as Dyor suggest in [0004]).
In regards to Claim 2, the combination of Dyor and Frigon teaches the display device according to claim 1, wherein the execution screen of the calling application includes one or more texts or one or more images (Dyor: text and images of Context Menu 012, as shown in Figs. 1A and 1C, as described in [0055,0057]), and
wherein the search source is one of the one or more texts or one of the one or more images (Dyor: text of elements of Context Menu 012, as shown in Fig. 1A and described in [0055]).
In regards to Claim 3, the combination of Dyor and Frigon teaches the display device according to claim 2, wherein, when a pointer controlled by a remote control device is located on one of the one or more texts, the controller is configured to acquire a text, on which the pointer is located, as the search source (Dyor: operations of NLP Module 226 to detect a word, phrase, sentence, paragraph, as described in [0076,0088] in response to activation of gesture by way of input device such as Mouse 20a, as described in [0054]).
In regards to Claim 5, the combination of Dyor and Frigon teaches the display device according to claim 1, further comprising a storage configured to store a source table in which the one or more search source applications are matched to a plurality of calling applications (Dyor: Repositories 2515 and 2516 for facilitating the implementation of GBCMS 110, as described in [0189]).
In regards to Claim 6, the combination of Dyor and Frigon teaches the display device according to claim 5, wherein the controller is configured to extract the one or more search source applications matched with the plurality of calling applications by using the source table stored in the storage (Dyor: operations of Auxiliary Content Determination Module 117 to determine auxiliary or supplemental content from a plurality of sources, as described in [0094]).
In regards to Claim 7, the combination of Dyor and Frigon teaches the display device according to claim 1, wherein the controller is configured to acquire a search result for a context search source including intent acquired according to attributes of the search source and the calling applications through the search source applications (Dyor: GBCMS may determine what actions and/or entities are available and/or relevant based upon context including what the user is doing and/or prior history associated with the user, as described n [0050]).
In regards to Claim 10, the combination of Dyor and Frigon teaches the display device according to claim 1, wherein the controller is configured to:
determine whether the one or more search source application matched with the calling application are installed on the display device (Dyor: plug-in, active-x component, or run as a script, as descried in [0069]); and
display, on the display, only a search source icon corresponding to the search source application installed on the display device according to a determination result (Dyor: client implementation of client application, as descried in [0069]).
In regards to Claim 11, the combination of Dyor and Frigon teaches the display device according to claim 1, wherein the controller is configured to acquire an image of the execution screen as the search source (Dyor: preview Image 017 of item of interest as shown in Fig. 1C, as described in [0057]).
In regards to Claim 12, Dyor teaches the display device according to claim 1, wherein the controller is configured to:
recognize an object included in an image of the execution screen (Dyor: operations of Natural Language Processing Module 226 including detections of words and phrases, as described in [0076]); and
acquire identification data of the recognized object as the search source (Dyor: verbification process including translation of detected words into actions, as described in [0087]).
In regards to Claim 13, the combination of Dyor and Frigon teaches the display device according to claim 12, wherein the controller is configured to receive data about the image from an auto content recognition server (Dyor: operations of NLP Module 226 for detections of words and phrases, as described in [0076]), and
wherein the received data about the image includes identification data of the object (Dyor: operations of Entity Determination Module 114 for determining what actions and/or entities should be used as menu times based upon context, as described in [0073]).
In regards to Claim 14, the combination of Dyor and Frigon teaches the display device according to claim 13, wherein, when a pointer controlled by a remote control is located on the object, the controller is configured to acquire, from the data about the image, identification data of the object corresponding to coordinates at which the pointer is located (Dyor: determination of which portion of the electronic content displayed in Window 002 the Gesture 011 corresponds, as described in [0054]).

In regards to Claim 15, Dyor teaches an operating method of a display device (generally shown in Fig. 3, a introduced in [0106]), the operating method comprising:
displaying an execution screen of a calling application including a search source (Display Screen 001 including Context Menu 012 presented in the form of an Interest Wheel including one or more activities that may be of interest, as shown in Fig. 1A and described in [0055,0056]);
receiving a command (Gesture 011, as described in [0054]);
displaying one or more search source icons corresponding to one or more search source application matched with the calling application according to the received command (Menu Items 013 providing one or more activities that may be of interest, as described in [0055]);
when one of the one or more search source icons is selected, acquiring the search result for the search source through a search source application corresponding to the selected icon (selection of item within Context Menu 012 causing Interest Wheel 015 to present various items available for purchase, as shown in Fig. 1B and described in [0056]); and
changing the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result (search results displayed within Context Menu 012 in response to a requesting gesture, as described in [0054,0055] and presentation of Auxiliary Content 017 based upon selection of an element from a context menu, as shown in Fig. 1C and described in [0057]).
	However, Dyor does not describe the technique in sufficient detail as to demonstrate wherein each of the one or more search source applications which outputs a search result for the search source is an application representing a content provider or a web-browser.
	In a similar field of invention, Frigon teaches a method and system for providing integrated search results within a user interface (Abstract, Fig. 2).  In particular, Frigon discloses wherein each of the one or more search source applications which outputs a search result for the search source is an application representing a content provider or a web-browser (Integrated Search Result Presentation 200 providing search results from a variety of search contexts including Web Content Search Result 202 and Content Search Result 216, as shown in Fig. 2 and described in [0030,0033,0034]).
	Both Dyor and Frigon teach similar techniques for providing contextual search results to an end user within an integrated interface.  Frigon further discloses a known technique for outputting search results within applications representing a content provider or a web-browser.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contextual search interface of Dyor to include the application based search results interface of Frigon in order to provide a unifying means for search result presentation, thereby enriching the user experience (as Dyor suggest in [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426